Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered January 15, 2004, convicting defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree, and sentencing him to a term of six years, unanimously affirmed.
The sentencing proceedings were fair and did not violate any of defendant’s constitutional or statutory rights (see People v Perry, 36 NY2d 114, 119 [1975]). Under the plea agreement, defendant’s sentence would fall between five years (the statutory minimum) and seven years. In connection with sentencing, defendant submitted approximately 50 pages of material, including four mental health evaluations, and made lengthy oral presentations. Defendant’s sentence did not turn on any factual disputes requiring further exploration. Under these circumstances, the court properly exercised its discretion in denying defendant’s requests for a presentence conference, and to call witnesses and subpoena records (see CEL 400.10). The court properly permitted the victim’s mother to make a statement at sentencing (see CEL 380.50 [2] [a] [2]), and there was no violation of defendant’s right to rebut such statement (see CEL 380.50 [2] [e]). The record fails to support defendant’s claims of judicial bias and impropriety.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining arguments. Concur—Buckley, P.J., Tom, Ellerin, Williams and Sweeny, JJ.